                     IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA



ALEX J. LEGE                                v.   CITY OF KETCHIKAN, et al.
JUDGE H. RUSSEL HOLLAND                          CASE NO.       5:20-cv-0006-HRH

PROCEEDINGS:         ORDER FROM CHAMBERS


       Plaintiff has moved for an order compelling the defendant City of Ketchikan to

respond to plaintiff’s interrogatories and requests for production.1 The motion was filed

August 9, 2021, and defendant’s response was due to be filed August 23, 2021. As of this
date, the court has received no response.

       If a response to plaintiff’s motion to compel is not received by September 2, 2021,

the court will treat the motion as unopposed.




       1
       Docket No. 32.

Order from Chambers – Motion to Compel                                                  -1-


           Case 5:20-cv-00006-HRH Document 35 Filed 08/26/21 Page 1 of 1
